Citation Nr: 1738726	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his brother, and a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant is a Veteran who had active Army service from January 1991 to July 1991, including service in Southwest Asia; he had more than 14 years of reserve service prior to his active service.

This appeal initially came before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in November 2015.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

At his September 2015 Travel Board hearing, the Veteran testified that he received treatment for CFS from a private primary care physician.  The Board's November 2015 Remand directed the AOJ to obtain from the Veteran identification of the private provider(s) who treated him for CFS and to obtain the identified records.  The Board directed that all actions to obtain such records be fully documented in the claims file.  In addition, the Veteran was to be afforded VA examination.

At a February 2016 VA examination, the Veteran identified his private primary physician.  The Veteran also told the examiner that he had provided the names and addresses of his medical care providers to someone after his Travel Board hearing.  The Veteran reported to the examiner that "I signed off on a whole bunch of things."  The claims file reflects that the AOJ issued a December 2015 letter which requested the Veteran to identify the private primary physician who treated him and to provide the address.  There is no indication in the record that any further attempt was made to remind the Veteran that no information regarding private clinical records had been received.  In particular, the Board notes that the Veteran provided names of three private physicians to the VA examiner, and those names are set forth in the February 2016 VA examination report. 

The Veteran was informed, at page 8 in the March 2016 Supplemental Statement of the Case, that he had not responded to a request for additional evidence and did not submit an authorization for release of information.  It is not clear to the Board that the Veteran understood that the AOJ was advising him that he had failed to identify his private physicians or authorize release of his records to VA.  

The only response from the Veteran, submitted in April 2016, that he had been unable to contact his representative, but disagreed with "the decision."  The Board notes that the Veteran's representative contends, in the March 2017 Informal Hearing Presentation, that the AOJ's actions did not satisfy VA's duties to the Veteran.  The Board agrees that the Veteran should have another opportunity to identify and authorize release of the medical evidence he contends VA should review.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran asking the Veteran to provide the contact information for the three private treating physicians the Veteran identified at the February 2016 VA examination.  The Veteran should be furnished with the appropriate forms to authorize release of those records to VA.  

      The letter should also advise the Veteran that he may identify and authorize release of additional private medical records which might be relevant to his claim.  The letter should include multiple authorization forms (or provide instructions for filling out multiple authorizations on line).

The RO must make two attempts to obtain any evidence identified by the Veteran unless the first attempt demonstrates that further attempts would be futile.

If any private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The Veteran is hereby advised that he can obtain his records more quickly from his physicians than VA can.  The Veteran is encouraged to reduce the length of time required for this Remand by going to the office of each physician whose records the Veteran wants VA to consider.  Once the Veteran obtains a copy of records, the Veteran should mail or hand-deliver that additional evidence to the RO for purposes of efficiency.  

3.  The Veteran's VA clinical records since February 2016 should be obtained and associated with the claims file.     

4.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If the claim on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


